DETAILED ACTION
1.	This action is responsive to the communication filed on March 9, 2020.  Claims 1-21 are pending.  At this time, claims 1-21 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 21 is objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent claims are being used.  See MPEP § 608.01(n).  Claims 10 and 11 are duplicated claims.  Appropriate correction is required by the applicant.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
8.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 5, 7-9, 13, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hird; Geoffrey et al. (US 20110202984 A1), and further in view of Kobayashi; Osamu (US 8385544 B2).
a.	Referring to claim 1:
		i.	Hird teaches a method comprising:
(1)	receiving, by a service provider computer, an encrypted data packet comprising credentials and a first passcode (see paragraphs [0028-0030] of Hird);
(2)	receiving, by the service provider computer, a second passcode from a user device (see Figure 2, elements 105, 107, and paragraphs [0028-0030] of Hird); 
(3)	transmitting, by the service provider computer, the second passcode and the encrypted data packet to a processing computer, to cause the processing computer to decrypt the encrypted data packet to obtain the credentials and the first passcode (see paragraph [0033] of Hird; see also the combination of teaching between Hird and Kobayashi for transmiting encrypted data packet and then decrypting the encrypted data packet);
(4)	compare the first passcode to the second passcode, and provide access data to the service provider computer when the first and second passcodes match (see paragraph [0004] of Hird); and
(5)	receiving, by the service provider computer from the processing computer, the access data associated with the credentials (see paragraph [0004] of Hird).
column 2, lines 23-31 of Kobayashi.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Hird with the teaching of Kobayashi for providing packet based high bandwidth copy protection to a data stream is disclosed that includes a source unit arranged to provide a number of data packets (see column 2, lines 32-35 of Kobayashi).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Hird with the teaching of Kobayashi for providing a robust encryption of a audio/video data in a packet based transmission environment (see column 1, lines 23-24 of Kobayashi).
b.	Referring to claim 2:
		i.	The combination of teaching between Hird and Kobayashi teaches the claimed subject matter.  Kobayashi further teaches:
(1)	wherein the encrypted data packet is encrypted with a first encryption key of a first Key set, and wherein the encrypted data packet is decrypted with a second key of the first key set (see column 2, lines 23-31 of Kobayashi).
c.	Referring to claim 5:
		i.	The combination of teaching between Hird and Kobayashi teaches the claimed subject matter.  Hird further teaches:
(1)	wherein the encrypted data packet comprising the credentials and the first passcode are received from an authorizing computer (see paragraphs [0028-0030] of Hird).
d.	Referring to claim 7:
		i.	The combination of teaching between Hird and Kobayashi teaches the claimed subject matter.  Hird further teaches:
(1)	wherein the encrypted data packet is encrypted with a first encryption key of a first key set, wherein the encrypted data packet is decrypted with (see column 2, lines 23-31 of Kobayashi), and wherein the first key and the second key are symmetric keys (see paragraphs [0022] of Hird).
e.	Referring to claims 8-9, 13, and 15:
i.	These claims consist a service provider computer to implement the method of claims 1-2, 5, and 7, thus they are rejected with the same rationale applied against claims 1-2, 5, and 7 above.
f.	Referring to claim 16:
		i.	Hird teaches a method comprising:
(1)	receiving, by a processing computer, from a service provider computer, an encrypted data packet comprising credentials and a first passcode in encrypted form, and a second passcode (see Figure 2, elements 105, 107, and paragraphs [0028-0030] of Hird);
(2)	decrypting, by the processing computer, the encrypted data packet to obtain the credentials and the first passcode (see see paragraph [0033] of Hird; see also the combination of teaching between Hird and Kobayashi for decrypting the encrypted data packet); 
(3)	comparing, by the processing computer, the first passcode to the second passcode; determining, by the processing computer that the first passcode and the second passcode match (see paragraph [0004] of Hird); and
(4)	transmitting, by the processing computer, access data associated with the credentials to the service provider computer (see paragraph [0004] of Hird).
ii.	Although Hird teaches the claimed subject matter, Hird is silent on the capability for decrypting the encrypted data packet. On the other hand, Kobayashi teaches this limitation in column 2, lines 23-31 of Kobayashi.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Hird with the teaching of Kobayashi for providing packet based high bandwidth copy protection to a data stream is disclosed that includes a source unit arranged to provide a number of data packets (see column 2, lines 32-35 of Kobayashi).

(1)	have modified the invention of Hird with the teaching of Kobayashi for providing a robust encryption of a audio/video data in a packet based transmission environment (see column 1, lines 23-24 of Kobayashi).
g.	Referring to claim 17:
		i.	The combination of teaching between Hird and Kobayashi teaches the claimed subject matter.  Hird further teaches:
(1)	wherein the service provider computer is a Web server computer that operates a Website (see paragraphs [0014] of Hird).
h.	Referring to claim 21:
i.	This claim consists a processing computer to implement the method of claim 16, thus it is rejected with the same rationale applied against claim 16 above.
10.	Claims 3-4, 10-11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hird; Geoffrey et al. (US 20110202984 A1), in view of Kobayashi; Osamu (US 8385544 B2), and further in view of Fuller; Erik James et al. (US 9722974 B1).
a.	Referring to claims 3, 10-11, and 18:
		i.	Although the combination of teaching between Hird and Kobayashi teaches the claimed subject matter, they are silent about the double or re-encrypted data packet.  On the other hand, Fuller teaches:
(1)	wherein the encrypted data packet is a double encrypted data packet (see column 2, lines 9-19 of Fuller).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the modified-invention of Hird with the teaching of Fuller to protect transmissions of sensitive data, an electronic device may encrypt the sensitive data before transmission (see column 1, lines 7-8 of Fuller).
iii.	The ordinary skilled person would have been motivated to:
(see column 2, lines 13-15 of Fuller).
b.	Referring to claims 4, 12:
		i.	The combination of teaching between Hird, Kobayashi, and Fuller teaches the claimed subject matter.  Kobayashi and Fuller further teaches:
(1)	wherein the double encrypted data packet  is decrypted using the second passcode or a derivative of the second passcode (see column 2, lines 23-31 of Kobayashi; see column 2, lines 13-15 of Fuller).
c.	Referring to claim 19:
		i.	The combination of teaching between Hird, Kobayashi, and Fuller teaches the claimed subject matter.  Kobayashi and Fuller further teaches:
(1)	wherein decrypting the double encrypted data packet comprises decrypting the double encrypted data packet with the second passcode to form a single encrypted data packet (see column 2, lines 23-31 of Kobayashi; see column 2, lines 13-15 of Fuller), and then decrypting the single encrypted data packet with a cryptographic key at the processing computer (see column 2, lines 23-31; and column 3, lines 36-51 of Kobayashi).
11.	Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hird; Geoffrey et al. (US 20110202984 A1), in view of Kobayashi; Osamu (US 8385544 B2), and further in view of Falk; Rainer et al. (US 8224852 B2).
a.	Referring to claims 6, 14, and 20:
		i.	Although the combination of teaching between Hird and Kobayashi teaches the claimed subject matter, they are silent about the access data comprises a token.  On the other hand, Falk teaches:
(1)	wherein access data comprises a token (see column 2, lines 13-56 of Falk).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(see column 1, lines 16-17 of Falk).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Hird with the teaching of Falk for protecting at least parts of product data assigned to a product identified by an RFID tag stored on at least one server and/or in at least one database from unauthorized access (see column 1, lines 64-67 of Falk).
Information Disclosure Statement
12.	The information disclosure statement (IDS) filed on March 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Chen; Kai et al. (US 7958544 B2) discloses Device authentication (see Title).
b.	Cole; James F. et al. (US 5091939 A) discloses Method and apparatus for password protection of a computer (see Title).	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.


November 18, 2021